In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-06-00100-CR
______________________________


LESTER BAXTER STARNES, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 336th Judicial District Court
Fannin County, Texas
Trial Court No. 20924





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	A jury found Lester Baxter Starnes guilty in a single trial of three charges of aggravated
sexual assault of a child and three charges of indecency with a child.  This appeal concerns Starnes'
convictions in trial court cause number 20924.  All three causes were appealed separately, but were
briefed together on appeal by both Starnes and the State. (1)  Starnes raises the same issues in each
appeal.
	Since the briefs and arguments raised in each appeal are identical, for the reasons stated in
Starnes v. State, cause number 06-06-00099-CR, we likewise conclude Starnes has presented this
Court with no reversible error and affirm the trial court's judgment.


							Josh R. Morriss, III
							Chief Justice

Date Submitted:	January 24, 2007
Date Decided:		April 26, 2007

Do Not Publish

1. The other appeals concern trial court cause numbers 20923 and 20925.  


Do Not Publish